         Case 1:19-cv-01133-LAS Document 113 Filed 12/09/19 Page 1 of 4



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

DYNCORP INTERNATIONAL LLC,

        Plaintiff,
                                                         Case No. 19-1133C
                                                         Senior Judge Loren A. Smith
v.

 UNITED STATES OF AMERICA,

        Defendant,

 and

KELLOGG, BROWN & ROOT SERVICES,
INC., VECTRUS SYSTEMS
CORPORATION, FLUOR
INTERCONTINENTAL, INC, and PAE-
PARSONS GLOBAL LOGISTICS
SERVICES, LLC,

        Intervenor-Defendants.


                 PLAINTIFF DYNCORP INTERNATIONAL LLC’S
            RESPONSE TO DEFENDANT’S STATUS REPORT REGARDING
           CORRECTIVE ACTION AND MOTION TO STAY PROCEEDINGS

       In response to the Defendant’s Status Report, DynCorp International LLC (“DI”) objects

only to the following sentence in the Defendant’s Status Report: “The Army intends to continue

to stay the current LOGCAP V contracts until the Government notifies the Court that the corrective

action is complete.” ECF 111 at 3.

       DI does not seek an “indefinite stay” as Defendant suggests. Id. at 4. Instead, DI proposes

only that the Court permit a defined period of time (14 days) after Defendant issues its notice of

its completion of the corrective action to prevent the parties from having to engage in unnecessary

motions practice at that time and allow post-corrective action to proceed in an orderly, efficient

fashion. DI believes that in addition to providing only the “key decisional documents (e.g., the

                                               -1-
         Case 1:19-cv-01133-LAS Document 113 Filed 12/09/19 Page 2 of 4



new price reasonableness determinations” themselves (id. at 4), the Government also is obligated

to supplement the Administrative Record with adequate documentation explaining and supporting

its new price reasonableness analysis and any additional corrective action. Thereafter, the parties

should have an opportunity to review the Army’s new price reasonableness evaluations and

supporting documentation and raise any issues or objections the parties may have regarding the

corrective action with the Court. Therefore, DI respectfully requests that the Defendant and parties

be ordered to proceed as follows:

                  The Army shall continue to stay the current LOGCAP V contracts until the Court

       issues final decisions in the bid protests which will occur after: (a) the Government notifies

       the Court that the corrective action is complete, (b) the Government supplements the

       Administrative Record with documentation adequately explaining and supporting its new

       price reasonableness analysis and any additional corrective action, (c) the parties have an

       opportunity to review the evaluation and supporting documentation and raise any issues or

       objections the parties have with the corrective action with the Court within fourteen (14)

       days of receiving the supplementation of the Administrative Record, and (d) the Court has

       an opportunity to review and issue final orders regarding any responses or objections to the

       corrective action.”

       Finally, DI requests that the Court schedule a status conference within five days of the

Defendant issuing its notice of corrective action.




                                                -2-
        Case 1:19-cv-01133-LAS Document 113 Filed 12/09/19 Page 3 of 4



Dated: December 9, 2019                        Respectfully submitted,

                                               REED SMITH LLP

                                               /s/ Lawrence P. Block
                                               Lawrence P. Block
                                               1301 K Street, N.W.
                                               Suite 1000 – East Tower
                                               Washington, DC 20005
                                               Tel: (202) 414-9210
                                               Fax: (202) 414-9299
                                               lblock@reedsmith.com

                                               Lead Counsel for DynCorp
                                               International LLC




Of counsel:
Lawrence S. Sher
Elizabeth Leavy
William T. Kirkwood
1301 K Street N.W.
Suite 1000, East Tower
Washington, D.C. 20005
Ph: (202) 414-9200
Fax: (202) 414-9299
lsher@reedsmith.com
eleavy@reedsmith.com
wkirkwood@reedsmith.com

Francisca M. Mok
1901 Avenue of the Stars, Suite 700
Los Angeles, CA 90067-6078
Ph: (310) 734-5287
Fax: (310) 734-5299
fmok@reedsmith.com

Holly A. Roth
Nicholas V. Albu
7900 Tysons One Pl., Suite 500
McLean, VA 22102
Ph: (703) 641-4200
                                      -3-
         Case 1:19-cv-01133-LAS Document 113 Filed 12/09/19 Page 4 of 4



Fax: (703) 641-4340
hroth@reedsmith.com
nalbu@reedsmith.com

Attorneys for DynCorp International LLC



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019, a true and correct copy of the foregoing has

been filed with the Court using the electronic filing system and served on all counsel of record via

the Court’s electronic filing system.


                                                             /s/ Lawrence P. Block
                                                             Lawrence P. Block




                                               -4-
